Citation Nr: 1013201	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-16 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.

2.  Entitlement to service connection for sexual 
dysfunction.

3.  Entitlement to an increased rating for service-connected 
low back disability, currently evaluated as 40 percent 
disabling.

4.  Entitlement to an increased rating for service-connected 
left lower extremity paresthesia, currently evaluated as 20 
percent disabling.

5. Entitlement to an increased rating for a service-
connected adjustment disorder with depressed mood, currently 
evaluated as 30 percent disabling.

6.  Entitlement to an increased rating for service-connected 
type II diabetes mellitus, currently evaluated as 20 percent 
disabling.  

7.  Entitlement to an increased rating for service-connected 
right lower extremity peripheral neuropathy, currently 
evaluated as 10 percent disabling.
8.  Entitlement to aid and attendance allowance for the 
Veteran's spouse, CB. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to 
December 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In a July 2004 rating decision, the RO, inter alia, denied 
the Veteran a rating in excess of 40 percent for his low 
back disability, granted service connection for paresthesia 
of the left lower extremity and assigned a 10 percent 
rating, and continued the 10 percent rating for service-
connected right lower extremity peripheral neuropathy.

In December 2004, while the Veteran's appeal of his back 
claim was pending, he filed additional claims for service 
connection for an acquired psychiatric disability, a 
gastrointestinal disability, and sexual dysfunction.  In an 
April 2005 rating decision, the RO, in part, granted service 
connection for an adjustment disorder with depressed mood 
and assigned a 30 percent rating, denied service connection 
for gastrointestinal disability and sexual dysfunction, and 
continued the 10 percent rating for service-connected right 
lower extremity peripheral neuropathy.  Although the Veteran 
did not raise the issue or express disagreement with the 
prior ratings, the April 2005 rating decision also increased 
the disability rating assigned to his left lower extremity 
paresthesia to 20 percent.  The Veteran subsequently 
perfected an appeal as to the denials of service connection 
for a gastrointestinal disability and sexual dysfunction as 
well as the disability ratings assigned to his adjustment 
disorder and left lower extremity paresthesia.  In a July 
2007 decision, the Board denied service connection for a 
gastrointestinal disability and sexual dysfunction, and 
denied his increased rating claims for a low back 
disability, left lower extremity paresthesia, and adjustment 
disorder with depressed mood.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a June 2009 Memorandum 
Decision, the Court vacated the July 2007 Board decision, 
and remanded the case to the Board for further proceedings 
consistent with its memorandum.  

In a December 2008 rating decision, the RO denied service 
connection for sexual dysfunction, granted service 
connection for type II diabetes mellitus and assigned a 20 
percent disability evaluation, continued 20 percent 
disability evaluation for paresthesia of the left lower 
extremity, continued the 10 percent disability evaluation 
for peripheral neuropathy of the right lower extremity, and 
denied aid and attendance allowance for the Veteran's 
spouse.  The Veteran timely perfected an appeal with respect 
to these issues.  (The Board notes that the issues of 
service connection for sexual dysfunction and an increased 
rating for service-connected left lower extremity 
paresthesia were also the subject of the Board's July 2007 
decision and the Court's subsequent June 2009 Memorandum 
Decision). 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As set out in the Introduction, the Board's July 2007 
decision denying the Veteran's claims for service connection 
for a gastrointestinal disability and sexual dysfunction, 
and increased rating claims for a low back disability, left 
lower extremity paresthesia, and adjustment disorder with 
depressed mood were remanded by the Court in accordance with 
the Memorandum Decision.  In the June 2009 Memorandum 
Decision, the Court noted various deficiencies with the 
Board's decision.  

As to the increased rating claims for a low back disability, 
left lower extremity paresthesia, and adjustment disorder 
with depressed mood, the Court noted that the Veteran 
received inadequate notice pursuant to Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  (The Board notes that while 
the issue of an increased rating for left lower extremity 
paresthesia was at the Court, the RO adjudicated the claim 
again and issued a Vazquez-Flores compliant letter as to the 
issue as well as to the issue of an increased rating for 
right lower extremity peripheral neuropathy in February 
2009).  However, the Board observes that in September 2009, 
the United States Court of Appeals for the Federal Circuit 
interpreted 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice 
as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The Federal Circuit indicated that VCAA notice 
requirements are the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Nevertheless, on remand, the 
RO should ensure that correct VCAA notification has been 
provided to the Veteran regarding all issues currently on 
appeal.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  See also Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  

As to the increased rating claims, the Board notes that the 
Veteran was last afforded VA examinations in August 2005 
(adjustment disorder), February 2006 (low back) January 2008 
(diabetes mellitus), and February 2008 (lower extremities).  
The Veteran, through his representative, has alluded that 
the examinations he was afforded are inadequate.  The Court 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Accordingly, as the current levels of disability are at 
issue, contemporaneous examinations of the Veteran's low 
back disability, left lower extremity paresthesia, right 
lower extremity peripheral neuropathy, adjustment disorder 
with depressed mood, and type II diabetes mellitus are 
necessary to accurately assess his disability picture.

As to the service connection claims for gastrointestinal 
disability and sexual dysfunction, the Court noted that the 
Board erred in relying on the Veteran's contentions as to 
the etiology of his disabilities, i.e. as secondary to his 
service-connected adjustment disorder.  The Court found that 
VA erred in not considering the Veteran's service connection 
claims on other bases, i.e. on a direct basis or on a 
secondary basis to his other service-connected disabilities.  

Likewise, the Court further noted that August 2005 VA 
examinations were deficient as the examination reports only 
discussed the Veteran's claimed gastrointestinal disability 
and sexual dysfunction's relationship to his service-
connected adjustment disorder, rather than including a 
relationship to his other service-connected disabilities and 
directly as a result of service.  On remand, the Veteran 
should be afforded further examinations for his claimed 
gastrointestinal disability and sexual dysfunction and their 
relationship to all of his service-connected disabilities 
and service. 

Also, the Veteran seeks entitlement to aid and attendance 
allowance for the Veteran's spouse, CB.  The Veteran 
contends that he takes care of her 24 hours a day.  Medical 
evidence of record shows that CB has had multiple strokes, 
had sudden loss of vision in the right eye in October 2006, 
had vision loss/decreased vision in the left eye, had 
difficulty walking, had fallen on multiple occasions, and 
used a walker.  Additionally, a February 2007 private 
physical therapy treatment record noted that CB required the 
assistance of the Veteran with upper and lower extremity 
dressing and was ambulating independently with household 
distances but her husband assisted her to the upstairs 
portion of the house.  She was able to transfer herself 
independently.  Subsequent records show that her strength 
increased.  CB has not been accorded an examination to 
determine her current status.  On remand, CB should be 
afforded an examination for the purpose of determining 
whether she is housebound and/or in need of the aid and 
attendance of another, within the meaning of the 
regulations. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran has been 
provided with appropriate VCAA 
notification regarding all issues on 
appeal.  

2.  Schedule the Veteran for an 
examination to determine the current 
level of severity of his low back 
disability.  The claims folder and a 
copy of this Remand must be made 
available to the examiner who should 
indicate on the examination report that 
(s)he has reviewed the folder in 
conjunction with the examination.  Any 
indicated studies should be performed 
and the examination report should comply 
with all AMIE protocols for rating low 
back disabilities.

3.  Schedule the Veteran for an 
examination to determine the current 
level of severity of his left lower 
extremity paresthesia and right lower 
extremity peripheral neuropathy.  The 
claims folder and a copy of this Remand 
must be made available to the examiner 
who should indicate on the examination 
report that (s)he has reviewed the 
folder in conjunction with the 
examination.  Any indicated studies 
should be performed and the examination 
report should comply with all AMIE 
protocols for rating such disabilities.

4.  Schedule the Veteran for an 
examination to determine the current 
level of severity of his adjustment 
disorder with depressed mood.  The 
claims folder and a copy of this Remand 
must be made available to the examiner 
who should indicate on the examination 
report that (s)he has reviewed the 
folder in conjunction with the 
examination.  Any indicated studies 
should be performed and the examination 
report should comply with all AMIE 
protocols for rating mental disorders.

5.  Schedule the Veteran for an 
examination to determine the current 
level of severity of his type II 
diabetes mellitus.  The claims folder 
and a copy of this Remand must be made 
available to the examiner who should 
indicate on the examination report that 
(s)he has reviewed the folder in 
conjunction with the examination.  Any 
indicated studies should be performed 
and the examination report should comply 
with all AMIE protocols for rating type 
II diabetes mellitus.

6.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the extent, nature, and etiology of his 
claimed gastrointestinal disability.  
The entire claims file, to include a 
complete copy of this Remand, must be 
made available to the examiner in 
conjunction with conducting the 
examination of the Veteran.  The 
examiner should annotate his/her report 
to reflect review of the claims file was 
undertaken.  A discussion of the 
Veteran's documented medical history and 
assertions should also be included.  All 
appropriate tests or studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should clearly identify if 
the Veteran currently has a 
gastrointestinal disability.  If the 
Veteran has a gastrointestinal 
disability, the examiner should render 
an opinion, consistent with sound 
medical principles, as to whether the 
disorder found on examination was 
incurred in or aggravated by service.

The examiner should also determine 
whether any gastrointestinal disability 
found on examination was caused by, or 
is aggravated by any of the Veteran's 
service-connected disabilities (low 
spine disability, adjustment disorder, 
diabetes mellitus, tinnitus, bilateral 
hearing loss, left lower extremity 
paresthesia, or right lower extremity 
peripheral neuropathy). 

If any of the service-connected 
disabilities aggravates (i.e., 
permanently worsens) the 
gastrointestinal disability, the 
examiner should identify the percentage 
of disability which is attributable to 
the aggravation.

A complete rationale for any opinion 
expressed should be provided.  If the 
requested opinion cannot be rendered 
without resort to speculation, the 
examiner should so state.

7.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the extent, nature, and etiology of his 
claimed sexual dysfunction.  The entire 
claims file, to include a complete copy 
of this Remand, must be made available 
to the examiner in conjunction with 
conducting the examination of the 
Veteran.  The examiner should annotate 
his/her report to reflect review of the 
claims file was undertaken.  A 
discussion of the Veteran's documented 
medical history and assertions should 
also be included.  All appropriate tests 
or studies should be accomplished, and 
all clinical findings should be reported 
in detail.

The examiner should clearly identify if 
the Veteran currently has sexual 
dysfunction.  If the Veteran has  sexual 
dysfunction, the examiner should render 
an opinion, consistent with sound 
medical principles, as to whether the 
disorder found on examination was 
incurred in or aggravated by service.

The examiner should also determine 
whether any sexual dysfunction found on 
examination was caused by, or is 
aggravated by any of the Veteran's 
service-connected disabilities (low 
spine disability, adjustment disorder, 
diabetes mellitus, tinnitus, bilateral 
hearing loss, left lower extremity 
paresthesia, or right lower extremity 
peripheral neuropathy). 

If any of the service-connected 
disabilities aggravates (i.e., 
permanently worsens) sexual dysfunction, 
the examiner should identify the 
percentage of disability which is 
attributable to the aggravation.

A complete rationale for any opinion 
expressed should be provided.  If the 
requested opinion cannot be rendered 
without resort to speculation, the 
examiner should so state.

8.  Make arrangements for the Veteran's 
wife, CB, to be afforded an examination 
to determine whether she is housebound 
or needs the aid and attendance of 
another.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence, and a copy of this remand, 
must be sent to the examiner(s) for 
review.

9.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claims. If action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
cooperate by reporting for any of the examinations may 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

